Citation Nr: 0602420	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from May 2003 and January 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially notes that for all claims now on appeal, 
the RO has provided insufficient notice and assistance under 
the Veterans Claims and Assistance Act of 2000 (VCAA), and so 
all claims require a remand at this time.  See generally 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2005).

First, the RO has not advised the veteran to provide any 
additional evidence in his possession that pertains to his 
claims, in accordance with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2005).  The RO should therefore 
send the veteran a new VCAA letter that addresses this notice 
requirement.

Second, at his October 2005 videoconference hearing before 
the undersigned, the veteran testified that since 2004, he 
has received treatment for his claimed stomach and low back 
disorders through the Louis Stokes VA Medical Center (VAMC) 
in Cleveland, Ohio (via the Wade Park and Brecksville 
divisions).  At this time, only VA medical reports as dated 
into May 2003 are of record.  As such, the RO should obtain 
the more recent VA treatment records for all of the veteran's 
claimed disorders now on appeal.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also VAOPGCPREC 12-95.    

Third, in light of in-service and post-service symptomatology 
and treatment, the Board finds that after all record 
development is complete with respect to the claims for 
service connection for stomach and low back disorders, the RO 
should schedule the veteran for VA examination in order to 
determine the nature and etiology of any currently diagnosed 
disorder(s).  38 C.F.R. § 3.159(c)(4) (2005).

Next, the Board observed that for the claim of service 
connection for PTSD, as noted in a March 2003 VA report and 
other VA treatment notes, medical personnel have already 
diagnosed the veteran with this disorder, in relation to his 
described stressors.  As well, in July 2003, the veteran 
provided the RO with a detailed description of his claimed 
stressors, as well as a letter from the National Archives and 
Records Administration (NARA) advising that because certain 
records pertaining to the veteran's ship were embargoed, only 
VA or the United States Army and Joint Services Records 
Research Center (JSRRC) could submit a request for deck logs 
on his behalf.  Thereafter, however, the RO did not undertake 
any action to attempt to verify the veteran's claimed 
stressors.  The RO should do so at this time.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Once such action is complete, the RO 
should also ascertain whether the veteran requires a new VA 
examination in order to assess whether his currently 
diagnosed PTSD is related to any confirmed stressor.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should send the veteran a new 
VCAA letter with regard to all three 
claims now on appeal, which specifically 
requests that he provide any additional 
evidence in his possession that pertains 
to his claims.


2.  The RO should obtain the veteran's 
record of treatment for PTSD, stomach, 
and/or low back disorders from the VAMC 
system in Cleveland, Ohio, as dated from 
May 2003 to the present.

3.  After the RO completes the 
development requested in paragraphs 1 and 
2, the RO should schedule the veteran for 
a VA examination in order to determine 
the nature and etiology of any current 
stomach disorder.  The RO must forward 
the claims file for review by the 
examiner in conjunction with this 
examination, and the examiner should 
acknowledge such review in the  
examination report.  After claims file 
review and clinical evaluation, including 
the completion of all necessary testing, 
is complete, the examiner should opine in 
the examination report as to whether it 
is at least as likely as not (i.e., a 50 
percent likelihood or more) that any 
currently diagnosed stomach disorder is 
etiologically related to any event of 
active service.  The examiner should also 
set forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report.  

4.  After the RO completes the actions 
requested in paragraphs 1 and 2, the RO 
should schedule the veteran for a VA 
examination in order to determine the 
nature and etiology of any current low 
back disorder.  The RO must forward the 
claims file for review by the examiner in 
conjunction with this examination, and 
the examiner should acknowledge such 
review in the  examination report.  After 
claims file review and clinical 
evaluation, including the completion of 
all necessary testing, is complete, the 
examiner should opine in the examination 
report as to whether it is at least as 
likely as not (i.e., a 50 percent 
likelihood or more) that any currently 
diagnosed low back disorder is 
etiologically related to any event of 
active service.  The examiner should also 
set forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report.

5.  The RO should contact NARA, JSRRC, or 
any other such appropriate repository for 
the purpose of conducting a search of 
deck logs of the U.S.S. Oriskany, so as 
to confirm the occurrence of any aircraft 
accidents involving that carrier during 
the periods of: June 1969 to July 1969; 
August 1969 to September 1969; October 
1969; January 1970 to February 1970; 
March 1970 to April 1970; and May 1, 
1970, to May 13, 1970.  For preparation 
of this request, the RO should utilize 
the veteran's July 2003 statement and 
October 2005 testimony before the Board 
in order to ascertain his claimed PTSD 
stressors.

6.  If the RO is able to confirm the 
occurrence of a claimed PTSD stressor as 
addressed in paragraph 5, then it should 
determine whether a VA examination is 
necessary in order to find that the 
veteran currently has PTSD in relation to 
such stressor.  If yes, then the RO 
should schedule that examination (to be 
conducted in conjunction with complete 
claims file review by the examiner).
 


7.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claims on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

